Citation Nr: 1721549	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dumping syndrome, to include as secondary to service-connected disabilities and/or medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran performed active military service with the Navy from July 13, 1970 to September 29, 1970 and with the Army from January 1974 to April 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, in pertinent part, denied service connection for dumping syndrome.  

In September 2012 and May 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board finds that there was substantial compliance with the Board's prior May 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Dumping syndrome is not related to any disease, injury, or incident of service, and was not caused or aggravated by service-connected disabilities or medication the Veteran takes for service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for dumping syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends he has dumping syndrome as a result of a December 2004 gastric bypass.  He states that the gastric bypass was necessitated by his obesity, which was caused by his service-connected conditions or conditions he has claimed should be service-connected.  Indeed, in a February 2010 correspondence, the Veteran attributed his weight gain to his back disability.  In a September 2010 statement the Veteran indicated that his depression and tinnitus led to obesity.  Also, in a June 2009 statement the Veteran reported his anxiety aggravated his stomach disorder and his VA-prescribed medication must be taken with food, which further aggravates his dumping syndrome.

In December 2004 the Veteran underwent gastric bypass surgery at a private hospital.  A January 2008 VA out-patient treatment report notes a history of gastric bypass surgery and subsequent loss of 170 pounds of body weight.  

The Veteran underwent a VA examination in January 2013.  He reported that immediately after his laparoscopic gastric bypass in December 2004 he vomited bile fluid.  The examiner opined that the Veteran's claimed dumping syndrome is less likely than not a result of service or a service-connected disability, but rather is at least as likely as not a result of post-service obesity related to his 1997 post-service back injury.  The examiner further opined that the condition was not aggravated by a service-connected disability.  

In the May 2016 remand, the Board observed however, the January 2013 VA examiner did not opine, as requested by the September 2012 Board remand, whether the Veteran's dumping syndrome or other gastrointestinal-related disorder, if diagnosed, was aggravated by any medication taken for any service-connected disability.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the May 2016 remand, an addendum opinion was obtained.  VA addendum medical opinion, dated June 08, 2016, noted the claimed dumping syndrome condition is less likely than not proximately due to or the result of a service-connected condition, which includes medication used to treat a service-connected condition.  The June 2016 VA examiner noted that currently there is a "preponderance of medical literature that attributes no gastrointestinal disorder including dumping syndrome or post gastrectomy syndrome to medications documented to have been used to treat the Veteran's service-connected conditions." Moreover, the June 2016 VA examiner indicated, "A thorough review of the pharmacy records and electronic treatment records from VHA does not support any causation, aggravation, or worsening of gastrointestinal symptoms or disorder due to medications used to treat any service-connected conditions."

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dumping syndrome.  In this regard, the Board places great probative weight on the VA examiners' collective opinions that the Veteran's dumping syndrome was not related to his service or to his service-connected disabilities, to include medications taken for the disabilities. The Board observes that the VA examiners considered the Veteran's record and medical history in rendering their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners clearly reviewed the claims file and summarized pertinent clinical records, to include the previous opinions of record, if any, so they were fully aware of the extent of the Veteran's claimed disorder.  Additionally, the VA examiners provided etiological opinions, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Consequently, the Board assigns great probative value to the VA examiners' collective opinions. 

With specific regard to the secondary aspect of the Veteran's claim, the Board is cognizant that the June 2016 VA examiner clearly opined that the Veteran's gastrointestinal disability, to include dumping syndrome was not aggravated by his service-connected disabilities or medications taken for disabilities and provided a sufficient rationale for such opinion based on the medical literature provides no evidence of showing causation or aggravation.  As discussed above, the Board finds the June 2016 addendum opinion to be sufficient for appellate review and of high probative value. 

Consequently, based on the foregoing opinions, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's dumping syndrome is caused or aggravated by military service or that any service-connected disability, to includes medications taken, caused or aggravated such disorder beyond the natural progression. 

Moreover, no other evidence of record refutes the VA examiners' opinions.  In this regard, none of the remaining VA treatment records suggests a relationship between the Veteran's current dumping syndrome and his military service or service-connected disabilities, to include medications taken for his disabilities.  As such, given that the medical evidence of record shows that the Veteran's dumping syndrome is not directly related to his military service, or proximately due to or aggravated by the service-connected disabilities, service connection on a direct or secondary basis is not warranted.

The Veteran has also offered his opinion that his dumping syndrome is due to service or has been caused or aggravated by his service-connected disabilities, to include medications taken for the disabilities.  The Board notes, however, the question of causation and aggravation of a gastrointestinal disorder, to include dumping syndrome involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board finds that the Veteran's dumping syndrome is not related to any disease, injury, or incident of service; and such disorder was not caused or aggravated by the Veteran's service-connected disabilities.  Consequently, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board observes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for dumping syndrome.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for dumping syndrome, to include as secondary to medications taken for service-connected disabilities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


